(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       DEAN v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

    No. 15–9260. Argued February 28, 2017—Decided April 3, 2017
Petitioner Dean and his brother committed two robberies of drug deal-
  ers. During each robbery, Dean’s brother threatened and assaulted
  the victim with a gun, while Dean searched the premises for valua-
  bles. Dean was convicted of multiple robbery and firearms counts, as
  well as two counts of possessing a firearm in furtherance of a crime of
  violence, in violation of 18 U.S. C. §924(c). Section 924(c) criminaliz-
  es using or carrying a firearm during and in relation to a crime of vio-
  lence or drug trafficking crime, or possessing a firearm in furtherance
  of such an underlying crime. That provision mandates a distinct
  penalty to be imposed “in addition to the punishment provided for
  [the predicate] crime,” §924(c)(1)(A). Further, §924(c) says that any
  sentence mandated by that provision must run consecutively to “any
  other term of imprisonment imposed on the person,” including any
  sentence for the predicate crime, §924(c)(1)(D)(ii). A first conviction
  under §924(c) carries a five-year mandatory minimum penalty,
  §924(c)(1)(A)(i), while a second conviction carries an additional 25-
  year mandatory minimum, §924(c)(1)(C)(i). For Dean, that meant a
  30-year mandatory minimum, to be served after and in addition to
  any sentence he received for his other counts of conviction.
    At sentencing, Dean urged the District Court to consider his
  lengthy mandatory minimum sentences when calculating the sen-
  tences for his other counts and to impose concurrent one-day sen-
  tences for those counts. The judge said he would have agreed to
  Dean’s request but understood §924(c) to preclude a sentence of 30
  years plus one day. On appeal, Dean argued that the District Court
  had erred in concluding that it could not vary from the Guidelines
  range based on the mandatory minimum sentences he would receive
  under §924(c). The Court of Appeals ruled that Dean’s argument was
2                      DEAN v. UNITED STATES

                                Syllabus

    foreclosed by Circuit precedent and that his sentence was otherwise
    substantively reasonable.
Held: Section 924(c) does not prevent a sentencing court from consider-
 ing a mandatory minimum imposed under that provision when calcu-
 lating an appropriate sentence for the predicate offense. Pp. 3–8.
    (a) Sentencing courts have long enjoyed discretion in the sort of in-
 formation they may consider when setting an appropriate sentence,
 and they continue to do so even as federal laws have required them to
 evaluate certain factors when exercising their discretion. Pepper v.
 United States, 562 U.S. 476, 487–489. Section 3553(a) specifies the
 factors courts are to consider when imposing a sentence. They in-
 clude “the nature and circumstances of the offense and the history
 and characteristics of the defendant,” as well as “the need for the sen-
 tence imposed” to serve the four overarching aims of sentencing: just
 punishment, deterrence, protection of the public, and rehabilitation.
 The §3553(a) factors are used to set both the length of separate pris-
 on terms, §3582(a), and an aggregate prison term comprising sepa-
 rate sentences for multiple counts of conviction, §3584(b). As a gen-
 eral matter, these sentencing provisions permit a court imposing a
 sentence on one count of conviction to consider sentences imposed on
 other counts.
    The Government argues that district courts should calculate the
 appropriate term of imprisonment for each individual offense, disre-
 garding whatever sentences a defendant may face on other counts.
 Only when determining an aggregate prison sentence, the Govern-
 ment maintains, should a district court consider the effect of those
 other sentences. Nothing in the law requires such an approach.
 There is no reason that the §3553(a) factors may not also be consid-
 ered when determining a prison sentence for each individual offense
 in a multicount case. The Government’s interpretation is at odds not
 only with the text of those provisions but also with the Government’s
 own practice in “sentencing package cases.” Greenlaw v. United
 States, 554 U.S. 237, 253. Pp. 3–6.
    (b) The Government points to two limitations in §924(c) that, in its
 view, restrict the authority of sentencing courts to consider a sen-
 tence imposed under §924(c) when calculating a just sentence for the
 predicate count. Neither limitation supports the Government’s posi-
 tion. First, that a mandatory sentence under §924(c) must be im-
 posed “in addition to the punishment provided” for the predicate
 crime says nothing about the length of a non-§924(c) sentence, much
 less about what information a court may consider in determining that
 sentence. Second, nothing in the requirement of consecutive sentenc-
 es prevents a district court from imposing a 30-year mandatory min-
 imum sentence under §924(c) and a one-day sentence for the predi-
                     Cite as: 581 U. S. ____ (2017)                   3

                               Syllabus

  cate crime, provided those terms run one after the other.
     The Government would, in effect, have this Court read into §924(c)
  the limitation explicitly made in §1028A(b)(3), which provides that in
  determining the appropriate length of imprisonment for a predicate
  felony, “a court shall not in any way reduce the term to be imposed
  for such crime so as to compensate for, or otherwise take into ac-
  count, any separate term of imprisonment imposed or to be imposed
  for a violation of this section.” But “[d]rawing meaning from silence
  is particularly inappropriate” where, as demonstrated in §1028A,
  “Congress has shown that it knows how to direct sentencing practices
  in express terms.” Kimbrough v. United States, 552 U.S. 85, 103.
  Pp. 6–8.
810 F.3d 521, reversed and remanded.

  ROBERTS, C. J., delivered the opinion for a unanimous Court.
                        Cite as: 581 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–9260
                                   _________________


 LEVON DEAN, JR., PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                 [April 3, 2017]


  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
  Congress has made it a separate offense to use or pos-
sess a firearm in connection with a violent or drug traffick-
ing crime. 18 U.S. C. §924(c). That separate firearm
offense carries a mandatory minimum sentence of five
years for the first conviction and 25 years for a second.
Those sentences must be in addition to and consecutive to
the sentence for the underlying predicate offense. The
question presented is whether, in calculating the sentence
for the predicate offense, a judge must ignore the fact that
the defendant will serve the mandatory minimums im-
posed under §924(c).
                            I
  Levon Dean, Jr., and his brother robbed a methamphet-
amine dealer in a Sioux City motel room. Less than two
weeks later, they robbed another drug dealer at his home.
During each robbery, Dean’s brother threatened the victim
with a modified semiautomatic rifle, later using that rifle
to club the victim on the head. Dean, meanwhile, ran-
sacked the area for drugs, money, and other valuables.
  A federal grand jury returned a multicount indictment
2                 DEAN v. UNITED STATES

                     Opinion of the Court

charging Dean and his brother with a host of crimes related
to the two robberies. Following a joint trial, a jury con-
victed Dean of one count of conspiracy to commit robbery,
two counts of robbery, and one count of possessing a fire-
arm as a convicted felon. He was also convicted of two
counts of possessing and aiding and abetting the posses-
sion of a firearm in furtherance of a crime of violence, in
violation of 18 U.S. C. §§2 and 924(c). Section 924(c)
criminalizes using or carrying a firearm during and in
relation to a crime of violence or drug trafficking crime, or
possessing a firearm in furtherance of such an underlying
crime. There is no dispute that Dean’s two robbery convic-
tions qualified as predicate crimes of violence for purposes
of §924(c).
   Section 924(c) does more than create a distinct offense.
It also mandates a distinct penalty, one that must be
imposed “in addition to the punishment provided for [the
predicate] crime of violence or drug trafficking crime.”
§924(c)(1)(A) (emphasis added). A first-time offender
under §924(c) receives a five-year mandatory minimum. A
“second or subsequent conviction” under §924(c) carries an
additional 25-year mandatory minimum. §§924(c)(1)(A)(i),
(C)(i).
   A sentence imposed under §924(c) must run consecutively
to “any other term of imprisonment imposed on the
person,” including any sentence for the predicate crime
“during which the firearm was used, carried, or pos-
sessed.” §924(c)(1)(D)(ii). For Dean, this meant a 30-year
mandatory minimum, to be served after and in addition to
any sentence he received for his other counts of conviction.
   At sentencing Dean did not dispute that each of his four
other counts resulted in a sentencing range of 84–105
months under the Sentencing Guidelines. He argued,
however, that the court should consider his lengthy man-
datory minimum sentences when calculating the sentences
for his other counts, and impose concurrent one-day sen-
                 Cite as: 581 U. S. ____ (2017)           3

                     Opinion of the Court

tences for those counts.
   Finding that Dean was “clearly the follower” and that he
lacked “any significant history of any violence,” the Dis-
trict Judge agreed that 30 years plus one day was “more
than sufficient for a sentence in this case.” App. 26. Yet
the judge understood §924(c) to preclude such a sentence.
In his view, he was required to disregard Dean’s 30-year
mandatory minimum when determining the appropriate
sentences for Dean’s other counts of conviction. Viewed on
their own—and not as part of a combined package—those
counts plainly warranted sentences longer than one day.
In the end, the judge still granted a significant downward
variance from the 84–105 month Guidelines range. Dean
received concurrent sentences of 40 months for each non-
§924(c) conviction, which, when added to his 360-month
mandatory minimum, yielded a total sentence of 400
months. Dean appealed.
   Before the Eighth Circuit, Dean argued that the District
Court had erred in concluding that it could not vary from
the Guidelines range based on the mandatory minimum
sentences he would receive under §924(c). The Court of
Appeals disagreed, ruling that Dean’s argument was
foreclosed by Circuit precedent and that his sentence was
otherwise substantively reasonable. 810 F.3d 521 (2015).
We granted certiorari. 580 U. S. ___ (2016).
                             II
  Sentencing courts have long enjoyed discretion in the
sort of information they may consider when setting an
appropriate sentence. Pepper v. United States, 562 U.S.
476, 487–489 (2011). This durable tradition remains, even
as federal laws have required sentencing courts to evalu-
ate certain factors when exercising their discretion. Ibid.
                            A
  Section 3553(a) of Title 18 specifies the factors courts
4                 DEAN v. UNITED STATES

                      Opinion of the Court

are to consider in imposing a sentence. The list of factors
is preceded by what is known as the parsimony principle,
a broad command that instructs courts to “impose a sen-
tence sufficient, but not greater than necessary, to comply
with” the four identified purposes of sentencing: just pun-
ishment, deterrence, protection of the public, and rehabili-
tation. Ibid. A sentencing court is then directed to take
into account “the nature and circumstances of the offense
and the history and characteristics of the defendant,” as
well as “the need for the sentence imposed” to serve the
four overarching aims of sentencing. §§3553(a)(1), (2)(A)–
(D); see Gall v. United States, 552 U.S. 38, 50, n. 6 (2007).
The court must also consider the pertinent guidelines and
policies adopted by the Sentencing Commission.
§§3553(a)(4), (5); see id., at 50, n. 6.
   The §3553(a) factors are used to set both the length of
separate prison terms and an aggregate prison term com-
prising separate sentences for multiple counts of convic-
tion. Under §3582 a court, “in determining whether to
impose a term of imprisonment, and, if a term of impris-
onment is to be imposed, in determining the length of the
term, shall consider the factors set forth in section
3553(a).” §3582(a). And §3584 provides: “[I]n determining
whether the terms imposed are to be ordered to run con-
currently or consecutively, [the court] shall consider, as to
each offense for which a term of imprisonment is being
imposed, the factors set forth in section 3553(a).”
§3584(b).
   As a general matter, the foregoing provisions permit a
court imposing a sentence on one count of conviction to
consider sentences imposed on other counts. Take the
directive that a court assess “the need for the sentence
imposed . . . to protect the public from further crimes of
the defendant.” §3553(a)(2)(C). Dean committed the two
robberies at issue here when he was 23 years old. That he
will not be released from prison until well after his fiftieth
                 Cite as: 581 U. S. ____ (2017)            5

                     Opinion of the Court

birthday because of the §924(c) convictions surely bears on
whether—in connection with his predicate crimes—still
more incarceration is necessary to protect the public.
Likewise, in considering “the need for the sentence im-
posed . . . to afford adequate deterrence,” §3553(a)(2)(B),
the District Court could not reasonably ignore the deter-
rent effect of Dean’s 30-year mandatory minimum.
   According to the Government, this is not how sentencing
is meant to work. Rather, district courts should calculate
the appropriate term of imprisonment for each individual
offense. That determination, insists the Government,
disregards whatever sentences the defendant may also
face on other counts. Not until deciding whether to run
sentences consecutively or concurrently—i.e., not until
applying §3584—should a district court consider the effect
of those other sentences. Brief for United States 21–26.
   Nothing in the law requires such an approach. The
Government states that the §3553(a) factors are “normally
relevant in determining the total length of imprisonment”
under §3584. Id., at 28. No doubt they are. But there is
no reason they may not also be considered at the front
end, when determining a prison sentence for each individ-
ual offense in a multicount case.
   At odds with the text, the Government’s interpretation
is also at odds with its own practice in “sentencing pack-
age cases.” Greenlaw v. United States, 554 U.S. 237, 253
(2008). “Those cases typically involve multicount indict-
ments and a successful attack by a defendant on some but
not all of the counts of conviction.” Ibid. In those cases—
including ones where §924(c) convictions are invalidated—
the Government routinely argues that an appellate court
should vacate the entire sentence so that the district court
may increase the sentences for any remaining counts up to
the limit set by the original aggregate sentence. See
United States v. Smith, 756 F.3d 1179, 1188–1189, and n.
5 (CA10 2014) (collecting cases). And appellate courts
6                 DEAN v. UNITED STATES

                     Opinion of the Court

routinely agree. Id., at 1189, and n. 6 (same). As we
understand it, the Government’s theory in those cases is
that the district court may have relied on a now-vacated
conviction when imposing sentences for the other counts.
But that theory of course directly contradicts the position
the Government now advances—that district courts must
determine sentences independently of one another, ac-
counting for multiple sentences only when deciding
whether to stack them or run them concurrently.
                              B
  Nothing in §924(c) restricts the authority conferred on
sentencing courts by §3553(a) and the related provisions to
consider a sentence imposed under §924(c) when calculat-
ing a just sentence for the predicate count.
  The Government points to two limitations in §924(c).
First, the Government notes, a mandatory sentence under
§924(c) must be imposed “in addition to the punishment
provided” for the predicate crime. §924(c)(1)(A) (emphasis
added). This limitation says nothing about the length of a
non-§924(c) sentence, much less about what information a
court may consider in determining that sentence. Whether
the sentence for the predicate offense is one day or one
decade, a district court does not violate the terms of
§924(c) so long as it imposes the mandatory minimum “in
addition to” the sentence for the violent or drug trafficking
crime.
  Second, §924(c) states that “no term of imprisonment
imposed on a person under this subsection shall run con-
currently with any other term of imprisonment imposed
on the person, including any term of imprisonment im-
posed for the [predicate] crime during which the firearm
was used, carried, or possessed.” §924(c)(1)(D)(ii). Noth-
ing in that language prevents a district court from impos-
ing a 30-year mandatory minimum sentence under §924(c)
and a one-day sentence for the predicate violent or drug
                 Cite as: 581 U. S. ____ (2017)            7

                     Opinion of the Court

trafficking crime, provided those terms run one after the
other. The Government emphasizes that the requirement
of consecutive sentences removes the discretion to run
sentences concurrently that district courts exercise under
§3584. We agree. So does Dean, for that matter. But we
fail to see the significance of the point. The bar on impos-
ing concurrent sentences does not affect a court’s discre-
tion to consider a mandatory minimum when calculating
each individual sentence.
   The Government would, in effect, have us read an addi-
tional limitation into §924(c): Where §924(c) says “in
addition to the punishment provided for [the predicate]
crime of violence,” what the statute really means is “in
addition to the punishment provided for [the predicate]
crime of violence in the absence of a Section 924(c) convic-
tion.” See Reply Brief 2. We have said that “[d]rawing
meaning from silence is particularly inappropriate” where
“Congress has shown that it knows how to direct sentenc-
ing practices in express terms.” Kimbrough v. United
States, 552 U.S. 85, 103 (2007). Congress has shown just
that in another statute, 18 U.S. C. §1028A. That section,
which criminalizes the commission of identity theft “dur-
ing and in relation to” certain predicate felonies, imposes a
mandatory minimum sentence “in addition to the punish-
ment provided for” the underlying offense. §1028A(a)(1).
It also says that the mandatory minimum must be consec-
utive to the sentence for the underlying offense.
§1028A(b)(2). So far, §1028A tracks §924(c) in relevant
respects. But §1028A goes further: It provides that in
determining the appropriate length of imprisonment for
the predicate felony “a court shall not in any way reduce
the term to be imposed for such crime so as to compensate
for, or otherwise take into account, any separate term of
imprisonment imposed or to be imposed for a violation of
this section.” §1028A(b)(3). Section 1028A says just what
the Government reads §924(c) to say—of course, without
8                 DEAN v. UNITED STATES

                     Opinion of the Court

actually saying it.
  The Government responds that §1028A was passed in
2004, long after Congress enacted the 1984 amendments
creating the current sentencing regime in §924(c). Brief
for United States 46. True. But §1028A confirms that it
would have been easy enough to make explicit what the
Government argues is implicit in §924(c). It also under-
scores that for over a decade Congress has been aware of a
clear way to bar consideration of a mandatory minimum,
but never during that time changed the language of
§924(c) to mirror that of §1028A, even as it has amended
other aspects of §924(c).
                        *    *     *
  The Government speaks of Congress’s intent to prevent
district courts from bottoming out sentences for predicate
§924(c) offenses whenever they think a mandatory mini-
mum under §924(c) is already punishment enough. But no
such intent finds expression in the language of §924(c).
That language simply requires any mandatory minimum
under §924(c) to be imposed “in addition to” the sentence
for the predicate offense, and to run consecutively to that
sentence. Nothing in those requirements prevents a sen-
tencing court from considering a mandatory minimum
under §924(c) when calculating an appropriate sentence
for the predicate offense.
  The judgment of the United States Court of Appeals for
the Eighth Circuit is reversed, and the case is remanded
for further proceedings consistent with this opinion.

                                            It is so ordered.